259 F.2d 693
Frank Stanley NIX, Appellant,v.UNITED STATES of America, Appellee.
No. 17254.
United States Court of Appeals Fifth Circuit.
October 17, 1958.

Dawson Kea, Dublin, Ga., W. W. Larsen, Dublin, Ga., E. L. Rowland, Wrightsville, Ga. (Larsen & Larsen, Dublin, Ga., on the brief), for appellant.
Joseph H. Davis, Asst. U.S. Atty., Macon, Ga. (Frank O. Evans, U.S. Atty., Floyd M. Buford, Asst. U.S. Atty., Macon, Ga., on the brief), for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The appellant was convicted upon all five counts of an indictment which charged possession and operation of an illegal still and the possession of untaxed liquor. By his appeal he asserts that the evidence was not sufficient to sustain the conviction. No evidence was received over objection. No motion for judgment of acquittal was made. No exceptions were taken to the instructions given and no additional instructions were requested. Nothing has been preserved for review. Tomley v. United States, 5 Cir., 1958, 250 F.2d 549. It does not appear that there has been any miscarriage of justice that requires us to invoke Rule 52(b), Fed.Rules Crim.Proc. 18 U.S.C.A. Thompson v. United States, 5 Cir., 245 F.2d 232.


2
The judgment is Affirmed.